 PATTERN MAKERS' ASSOCIATIONPattern Makers' Association of Detroit and Vicinity,Pattern Makers' League of North America,AFL-CIO and Michigan Pattern Manufactur-ers Association. Case 7-CB-3623December 9, 1980SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn November 14, 1977, the National Labor Re-lations Board issued its Decision and Order' in thisproceeding finding that the Respondent, PatternMakers' Association of Detroit and Vicinity, Pat-tern Makers' League of North America, AFL-CIO, violated Section 8(b)(3) of the NationalLabor Relations Act, as amended, by unilaterallychanging the operation of its out-of-work lists andby threatening a strike to compel members of theMichigan Pattern Manufacturers Association tocomply with said change, and Section 8(b)(1)(A)and (2) of the Act by maintaining and operating asystem of placing the names of its executive com-mittee members, and former business managers andassistant business managers, at the top of its out-of-work lists. Accordingly, the Board ordered Re-spondent to cease and desist therefrom and to takecertain affirmative action, including the immediatereturn to the method of operating its out-of-worklists used prior to the unilateral change.On June 5, 1980, the United States Court of Ap-peals for the Sixth Circuit issued a judgment2granting enforcement of the Board's Order, but re-manding the case to the Board to have it evaluateits Order in light of a recently negotiated collec-tive-bargaining agreement and letter of understand-ing.3' 233 NLRH 4302 622 F.2d 267.3 This collective-bargaining agreement and letter of understanding pro-vide, nter alia, for a mutually agreed-upon method of operating Re-spondent's out-of-work lists.On August 1, 1980, the Board notified the partiesin this proceeding that it had decided to accept theremand from the court of appeals. Thereafter, theGeneral Counsel, the Charging Party, and Re-spondent filed statements of position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board, having accepted the court's remandand having duly considered the issues presented bythe remand and the parties' statements of position,finds that the recently negotiated collective-bar-gaining agreement and letter of understanding donot alter the circumstances upon which its earlierDecision and Order was predicated. More particu-larly, we note that our earlier Order specificallyanticipated that Respondent and the ChargingParty could, in the normal course of events, negoti-ate modifications in the operation of the out-of-work lists; the fact that they have done so neitherrenders that Order moot nor justifies its modifica-tion.4Furthermore, compliance with a BoardOrder does not rule out the necessity for an orderto deter future unlawful conduct.Accordingly, we reaffirm our earlier Decisionand Order finding that the Respondent, PatternMakers' Association of Detroit and Vicinity, Pat-tern Makers' League of North America, AFL-CIO, violated Section 8(b)(1)(A), (2), and (3) of theNational Labor Relations Act, as amended.ORDERIt is hereby orderd that the Board's previous De-cision and Order in this proceeding, issued on No-vember 14, 1977 (reported at 233 NLRB 430), be,and it hereby is, reaffirmed.4 See, eg .Universal Building Services. Inc.. 234 NLRB 362 (1978)253 NLRB No. 91643